Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 24, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129717                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  JAMES ARANT,                                                                                         Robert P. Young, Jr.
           Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129717
                                                                    COA: 260861
                                                                    WCAC: 03-000439
  PEREGRINE METALFORMING, INC., and
  TRAVELERS INSURANCE COMPANY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 7, 2005
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted. The Court of Appeals shall include among the issues
  addressed whether the Workers’ Compensation Appellate Commission violated its
  statutory standard of review when it substituted plaintiff’s proposed commencement date
  for the specific loss of his right hand, without any citation to the record, for the record-
  supported date chosen by the magistrate. The Court of Appeals shall also address the
  applicability of the one-year back rule, MCL 418.833(1), in light of plaintiff’s prior
  receipt of specific loss benefits for the same date of injury.

         We do not retain jurisdiction.

         KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 24, 2006                      _________________________________________
           t0321                                                               Clerk